EXHIBIT 99.1 UROPLASTY REPORTS FISCAL SECOND QUARTER 2 ~Net sales increase 53% to $5.0 Million~ ~Sales to U.S. customers grow 86% driven by a 95% increase in Urgent® PC and a 75% increase in Macroplastique®~ ~509 Active Urgent PC customers in the second quarter establishes new quarterly record~ ~Conference call today at 4:30 p.m. ET~ MINNEAPOLIS, MN, October 27, 2011 – Uroplasty, Inc. (NASDAQ: UPI), a medical device company that develops, manufactures and markets innovative proprietary products to treat voiding dysfunctions, today reported financial results for the second quarter of fiscal 2012 ended September 30, 2011. Global sales increased 53% to $5.0 million in the fiscal second quarter of 2012, compared with $3.2 million in the fiscal second quarter last year.The growth reflects continued strong sales in the U.S., up 86% in the fiscal second quarter compared with the prior year.U.S. sales growth was driven by a 95% increase in sales of the Urgent PC Neuromodulation System and a 75% increase in sales of Macroplastique. “This was a strong quarter for Uroplasty, reflecting growth in both Urgent PC Systems and Macroplastique products, demonstrating solid execution of our plans to drive sales,” said David Kaysen, President and CEO of Uroplasty, Inc.“The number of active U.S. Urgent PC customers during the fiscal second quarter increased over the fiscal first quarter by 108 to a record of 509.We sold 2,579 lead set boxes in the U.S. during the quarter, an increase of 30% over the fiscal first quarter of 1,985. The strength in Macroplastique sales was the result of our focus on this product line to quickly capture share with the exit of a former competitor from the market.” Urgent PC sales in the U.S. were $2.0 million in the quarter ended September 30, 2011, compared with $1.0 million in the same quarter last year.The growth in Urgent PC sales is the result of the expanded sales and marketing efforts the Company has made subsequent to obtaining the new Category I CPT® code for posterior tibial nerve stimulation (PTNS) that became effective in January 2011, and the increased reimbursement coverage by insurance carriers. Reimbursement coverage for PTNS under the new code has been confirmed by 10 of the 13 regional Medicare carriers and a growing number of large private payers. “We have focused on expanding coverage from Medicare carriers and private payers for PTNS treatments, and today insurers covering approximately 115 million lives provide coverage for PTNS,” continued Mr. Kaysen.“In addition to expanding our customer base, our sales representatives are focused on increasing utilization by the many new customers we have added over the past several quarters.” Macroplastique sales also grew significantly during the fiscal second quarter. Macroplastique sales in the U.S. totaled $1.4 million in the recent second quarter compared to $791,000 during the same quarter last year.Growth of Macroplastique sales was due to the Company’s focus on generating sales with the exit of a former competitor from the bulking market. “During the quarter, we made very good progress in growing sales and our share of the bulking market, particularly in the U.S.We set another record for Macroplastique sales in the fiscal second quarter and currently are on a $5.5 million annual run rate, which we do not expect to change significantly in the coming quarters,” Mr. Kaysen commented. Net sales to customers outside of the U.S. for the fiscal second quarter ended September 30, 2011 totaled $1.5 million, an increase of 10% from $1.4 million in the same quarter last year.Excluding the impact of foreign exchange translation, sales outside the U.S. increased by approximately 2%. The Company reported an operating loss of $1.3 million in the fiscal second quarter, compared with $947,000 in the same quarter last year, primarily due to the investments made to expand the sales and marketing organization.Excluding non-cash charges for share-based compensation and depreciation and amortization expense, the non-GAAP operating loss was $837,000 in the fiscal second quarter, compared with $591,000 in the fiscal second quarter a year ago. For the six month period ended September 30, 2011, sales grew 53% to $9.6 million, reflecting an 82% increase in U.S. sales and a 17% increase in sales outside the U.S.In the U.S., sales of Urgent PC increased 85% and Macroplastique sales grew 78%.The Company ended the quarter with cash, cash equivalents and cash investments of $17.3 million. “Our sales staff continues to execute very well. They worked hard to generate sales of Macroplastique and made excellent progress in bringing in new physician customers for Urgent PC.At quarter end, we had a field staff of 40 sales reps.By early November, based on hiring confirmations, we expect to have 42 sales reps, five regional sales directors and five reimbursement managers. “We see an excellent opportunity for continued growth in our markets. To ensure that we maximize the potential we will be focused on driving utilization with our existing customers, as well as seeking new customers.With our significant market opportunity, a strengthening sales and marketing organization, and solid financial position, we anticipate continued growth in sales and improved results throughout fiscal 2012,” concluded Mr. Kaysen. Conference Call Uroplasty will host an audio conference call today at 3:30 pm Central, 4:30 pm Eastern, to review the financial results for the second quarter ended September 30, 2011. David Kaysen, President and Chief Executive Officer, and Medi Jiwani, Vice President, Chief Financial Officer and Treasurer, will host the call. Individuals wishing to participate in the conference call should dial 888-549-7880. An audio replay will be available for 30 days following the call at 800-406-7325 (domestic) or 303-590-3030 (international), with the passcode 4481369#. About Uroplasty, Inc. Uroplasty, Inc., headquartered in Minnetonka, Minnesota, with wholly-owned subsidiaries in The Netherlands and the United Kingdom, is a medical device company that develops, manufactures and markets innovative proprietary products for the treatment of voiding dysfunctions.Our focus is the continued commercialization of our Urgent PC Neuromodulation System, the only FDA-cleared system that delivers posterior tibial nerve stimulation for the office-based treatment of overactive bladder and the associated symptoms of urgency, frequency and urge incontinence. We also offer Macroplastique Implants, an injectable urethral bulking agent for the treatment of adult female stress urinary incontinence primarily due to intrinsic sphincter deficiency. For more information on the company and its products, please visit Uroplasty, Inc. at www.uroplasty.com. Forward-Looking Information This press release contains forward-looking statements that reflect our best estimates regarding future events and financial performance. These forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from our anticipated results. We discuss in detail the factors that may affect the achievement of our forward-looking statements in our Annual Report on Form 10-K filed with the SEC.In particular, we cannot be certain that we will ever achieve sustained profitability, that the rate of reimbursement for PTNS treatments will be adequate to justify the cost of our product, that other Medicare carriers or private payers will provide coverage for this treatment or that existing carriers and payers will not change their coverage decisions, that the rate of adoption of our productions by new customers will continue, or that any of the other risks identified in our 10-K will not adversely affect our expectations as described in these forward-looking statements. CPT is a registered trademark of the American Medical Association. For Further Information: Uroplasty, Inc. David Kaysen, President and CEO, or Medi Jiwani, Vice President, CFO, and Treasurer EVC Group Doug Sherk/Jenifer Kirtland (Investors) Chris Gale (Media) UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Six Months Ended September 30, Net sales $ Cost of goods sold Gross profit Operating expenses General and administrative Research and development Selling and marketing Amortization Operating loss ) Other income (expense) Interest income Interest expense ) Foreign currency exchange gain (loss) ) ) Loss before income taxes ) Income tax expense Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic and diluted UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2011 March 31, 2011 Assets Current assets: Cash and cash equivalents & short-term investments $ $ Accounts receivable, net Inventories Other Total current assets Property, plant, and equipment, net Intangible assets, net Long-term investments Deferred tax assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Current portion – deferred rent Income tax payable Accrued liabilities: Compensation Other Total current liabilities Deferred rent – less current portion Accrued pension liability Total liabilities Total shareholders’ equity Total liabilities and shareholders’ equity $ $ UROPLASTY, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal ofequipment Amortization of premium on marketable securities - Share-based consulting expense Share-based compensation expense Deferred income taxes ) ) Deferred rent ) ) Changes in operating assets and liabilities: Accounts receivable, net ) ) Inventories ) ) Other current assets ) ) Accounts payable ) Accrued liabilities ) Accrued pension liability, net ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from maturity of marketable securities Purchases of marketable securities ) ) Purchases of property, plant and equipment ) ) Purchase of intangible assets ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net proceeds from public offering of common stock - Net proceeds from exercise of warrants and options Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $
